       Case 2:20-cv-01399-SPL Document 35 Filed 08/13/21 Page 1 of 9




 1
 2   WO
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                              )    No. CV-20-01399-PHX-SPL
      Brian Azzarello,
 9                                              )
                                                )
                         Petitioner,            )    ORDER
10                                              )
      vs.
11                                              )
                                                )
      Commissioner of Social Security           )
12    Administration,                           )
13                                              )
                                                )
                         Defendant.             )
14
15           Petitioner Brian Azzarello seeks judicial review of the denial of his application for
16   disability insurance benefits under the Social Security Act, 42 U.S.C. § 405(g). (Doc. 1).
17   Petitioner argues the Administrative Law Judge (“ALJ”) erred by (1) rejecting his symptom
18   testimony and (2) rejecting the treating providers’ assessments. (Doc. 24 at 1–2). He seeks
19   a remand for benefits, or in the alternative, a remand for further proceedings. (Doc. 18 at
20   29–30).
21           Before the Court is Petitioner’s Complaint (Doc. 1), Opening Brief (Doc. 24),
22   Defendant Commissioner of Social Security’s Answering Brief (Doc. 30), Petitioner’s
23   Reply Brief (Doc. 34), and the Administrative Record (Doc. 14) (henceforth “R.”). Because
24   the Court finds no legal error on the part of the ALJ, it will affirm the Social Security
25   Administration’s decision.
26      I.      BACKGROUND
27           Petitioner filed an application for Title II disability insurance benefits on June 2,
28   2017, alleging disability beginning April 11, 2017. (R. at 19). The Social Security
       Case 2:20-cv-01399-SPL Document 35 Filed 08/13/21 Page 2 of 9




 1   Administration initially denied the claim on October 23, 2017, and again after
 2   reconsideration on April 23, 2018. (R. at 19). Plaintiff requested a hearing in front of an
 3   ALJ, which was held on April 29, 2019. (R. at 19). The ALJ denied Petitioner’s request on
 4   May 20, 2019. (R. 16–40) Petitioner requested reconsideration of the ALJ’s determination,
 5   which was denied on May 15, 2020. (R. at 1–6).
 6          The ALJ found Petitioner had a “severe” impairment of “human immunodeficiency
 7   virus (HIV) infection with chronic fatigue; migraine headaches; and right knee pain with
 8   preserved strength and normal range of motion.” (R. at 22) (emphasis omitted). The ALJ
 9   found Petitioner was capable of medium work, and that he could
10                 continually lift/carry up to 20 pounds, frequently lift/carry 21-
                   50 pounds, and occasionally lift/carry 51-100 pounds. He can
11                 sit for 8 hours, stand for 8 hours, and walk for 8 hours of an 8-
                   hour workday. The claimant can continuously reach, handle,
12                 finger, feel, push/pull, operate foot controls, climb, balance,
                   stoop, kneel, crouch, and crawl. In addition, he can have
13                 frequent exposure to loud noise. The claimant can sort, handle,
                   and use paper-files.
14
15   (R. at 24). The ALJ found the opinion of the state agency consulting doctors “probative
16   and persuasive.” (R. at 23). He found the state examining physician, who opined there
17   were “mild functional limitations, with the exception of moderate difficulties responding
18   appropriately to usual work settings and to changes in routine work settings,” “somewhat
19   persuasive.’” (R. at 23). The ALJ discredited Petitioner’s testimony regarding the severity
20   of his symptoms. (R. at 25). The ALJ rejected the testimony of the treating primary care
21   physician because Petitioner’s admitted abilities were greater than those she outlined. (R.
22   at 28). The ALJ rejected the testimony of the treating neurologist because her opinions
23   relied heavily on subjective complaints and were unsupported by the medical record. (R.
24   at 28). A vocational expert testified that Petitioner could perform work as a general office
25   clerk, photocopy machine operator, and office helper. (R. at 30). The ALJ concluded
26   Petitioner was not disabled from the alleged onset date to the date of the hearing. (R. at
27   30).
28          Petitioner alleges the ALJ erred by improperly rejecting his testimony and the


                                                  2
       Case 2:20-cv-01399-SPL Document 35 Filed 08/13/21 Page 3 of 9




 1   treating providers’ assessments. (Doc. 24 at 1–2).
 2      II.      LEGAL STANDARDS
 3            A person is considered “disabled” for the purpose of receiving social security
 4   benefits if he is unable to “engage in any substantial gainful activity by reason of any
 5   medically determinable physical or mental impairment which can be expected to result in
 6   death or which has lasted or can be expected to last for a continuous period of not less than
 7   12 months.” 42 U.S.C. § 423(d)(1)(A). The Social Security Administration’s decision to
 8   deny benefits should be upheld unless it is based on legal error or is not supported by
 9   substantial evidence. Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).
10   “Substantial evidence is more than a mere scintilla but less than a preponderance.” Bayliss
11   v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th Cir. 2005) (citation omitted). “Where evidence
12   is susceptible to more than one rational interpretation, the ALJ’s decision should be
13   upheld.” Trevizo v. Berryhill, 871 F.3d 664, 674–75 (9th Cir. 2017) (quoting Burch v.
14   Barnhart, 400 F.3d 676, 679 (9th Cir. 2005)).
15            The Court “must consider the entire record as a whole, weighing both the evidence
16   that supports and the evidence that detracts from the Commissioner’s conclusion, and may
17   not affirm simply by isolating a specific quantum of supporting evidence.” Id. at 675. The
18   Court reviews “only the reasons provided by the ALJ in the disability determination and
19   may not affirm the ALJ on a ground upon which [she or] he did not rely.” Id. The Court
20   will not reverse for an error that is “inconsequential to the ultimate nondisability
21   determination” or where the ALJ’s “path may reasonably be discerned, even if the [ALJ]
22   explains [his] decision with less than ideal clarity.” Treichler v. Comm’r of Soc. Sec., 775
23   F.3d 1090, 1099 (9th Cir. 2014) (citing Alaska Dept. of Envtl. Conservation v. E.P.A., 540
24   U.S. 461, 497 (2004)). The Court must “look at the record as a whole to determine whether
25   the error alters the outcome of the case.” Solomon v. Comm’r of Soc. Sec. Admin., 376 F.
26   Supp. 3d 1012, 1016 (D. Ariz. 2019) (quoting Molina v. Astrue, 674 F.3d 1104, 1115 (9th
27   Cir. 2012), superseded by regulation on other grounds). If the error did not alter the
28   outcome, it is harmless. Id.


                                                  3
       Case 2:20-cv-01399-SPL Document 35 Filed 08/13/21 Page 4 of 9




 1      III.   DISCUSSION
 2          A. Petitioner testimony
 3          In evaluating a claimant’s testimony, the ALJ is required to engage in a two-step
 4   analysis. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009). First, the ALJ must decide
 5   whether the claimant has presented objective medical evidence of an impairment
 6   reasonably expected to produce some degree of the symptoms alleged. Id. If the first test
 7   is met and there is no evidence of malingering, the ALJ can reject the testimony regarding
 8   the severity of the symptoms only by providing specific, clear, and convincing reasons for
 9   the rejection. Id. The reasons must be supported by substantial evidence. Garrison, 759
10   F.3d at 1014–15. The ALJ need not engage in “extensive” analysis but should, at the very
11   least, “provide some reasoning in order for [a reviewing court] to meaningfully determine
12   whether [his] conclusions were supported by substantial evidence.” Brown-Hunter v.
13   Colvin, 806 F.3d 487, 495 (9th Cir. 2015) (internal citations omitted). Importantly, the ALJ
14   “cannot reject a claimant’s subjective pain or symptom testimony simply because the
15   alleged severity of the pain or symptoms is not supported by objective medical evidence.”
16   Lingenfelter v. Astrue, 504 F.3d 1028, 1040 n. 11 (9th Cir. 2007) (citing Reddick v. Chater,
17   157 F.3d 715, 722 (9th Cir. 1998)).
18          Petitioner argues the ALJ erred in rejecting his subjective symptom testimony
19   because the ALJ found his medically determinable impairments could reasonably be
20   expected to cause the alleged symptoms but found the severity of the symptoms was
21   unsupported by the medical record, which Petitioner argues is a legal error. (Doc. 24 at 15–
22   17). Petitioner argues the ALJ further erred by rejecting his testimony because of the
23   effectiveness of treatment and because his providers noted he was in no “acute distress”
24   during his appointments. (Doc. 24 at 19–20). Finally, Petitioner argues the daily activities
25   the ALJ cited to in rejecting his testimony were not clear and convincing reasons to reject
26   the testimony. (Doc. 24 at 20). Defendant argues the ALJ did not err, because substantial
27   evidence supports the ALJ’s findings: the subjective complaints were not supported by the
28   medical records, treatment has been effective, and Petitioner’s activities supported the level


                                                   4
       Case 2:20-cv-01399-SPL Document 35 Filed 08/13/21 Page 5 of 9




 1   of activity assessed, which the ALJ noted. (Doc. 30 at 6–7).
 2          The ALJ found Petitioner’s “medically determinable impairments could reasonably
 3   be expected to cause the alleged symptoms” but concluded his statements as to the
 4   intensity, persistence, and limiting effects of those symptoms were “not entirely consistent
 5   with the medical evidence and other evidence in the record.” (R. at 25). There was no
 6   finding of malingering. Thus, the Court looks to see whether the ALJ provided appropriate
 7   reasoning for rejecting the testimony.
 8          The ALJ found Petitioner’s testimony to be inconsistent with the severity of his
 9   conditions shown in his medical records for the following reasons: the “objective findings,
10   diagnostic studies, treatment modalities, and treatment record” show his limitations are not
11   debilitating; treatment has been successful; his providers observed him to be “in no acute
12   distress;” and his daily activities do not support his allegations of severity. (R. at 25–26).
13          1. Petitioner’s medical records
14          The Ninth Circuit has held that “once the claimant produces objective medical
15   evidence of an underlying impairment, [the ALJ] may not reject a claimant’s subjective
16   complaints based solely on a lack of objective medical evidence to fully corroborate the
17   alleged severity of pain.” Burch, 400 F.3d at 680 (citing Bunnell v. Sullivan, 947 F.2d 341,
18   345 (9th Cir. 1991)). However, the ALJ may consider medical evidence as one factor in
19   the credibility analysis. Burch, 400 F.3d at 681.
20          As outlined above, the ALJ found Petitioner’s medical records support a finding of
21   severe impairment due to chronic fatigue associated with HIV infection, migraine
22   headaches, and right knee pain. (R. at 22). The ALJ specifically cited to Petitioner’s
23   treatment notes from his infectious disease specialist, progress notes from his neurologist,
24   X-rays and MRIs of his knee, specialist notes, and physical examinations that that
25   supposedly show his condition is not as severe as he claims. (R. at 25–26, 537–93, 665–
26   78, 746, 827–75, 921, 931–33, 960, 961, 975, 978, 1003–05, 1008–11, 1025–52). The
27   records the ALJ cites contain contradictions; Petitioner’s CD4 count increased over time,
28   which indicates higher immune functioning, but the treatment notes also show his fatigue


                                                    5
       Case 2:20-cv-01399-SPL Document 35 Filed 08/13/21 Page 6 of 9




 1   worsened. (R. at 537–93, 665–78, 827–75, 921, 931–32, 960–61, 1003–05, 1025–51). The
 2   treatment for his headaches appears somewhat successful in managing the symptoms. (R.
 3   at 746, 933, 1008–11, 1028, 1043, 1049, 1052). The records also show his knee had
 4   minimal degenerative change, but treatment for the pain did not help. (R. at 941–57, 962–
 5   92, 1003, 1053–55).
 6          When there are conflicts within the record, it is the ALJ’s responsibility to resolve
 7   them. Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1164 (9th Cir. 2008) (citing
 8   Benton v. Barnhart, 331 F.3d 1030, 1040 (9th Cir. 2003)). Here, the ALJ has determined
 9   the records show Petitioner’s subjective complaints are overblown. (R. at 25–26) However,
10   as stated, the ALJ’s credibility determination cannot rely on consistency or inconsistency
11   with the medical records alone, so the Court must turn to the other factors the ALJ cited.
12   See Lingenfelter, 504 F.3d at 1040.
13          2. Petitioner’s course of treatment
14          The ALJ may consider the effectiveness of medication and treatments. 20 C.F.R. §§
15   404.1529(c)(3)(iv)–(v); Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th
16   Cir. 2006) (“Impairments that can be controlled effectively with medication are not
17   disabling.”). When a claimant responds “favorably” to conservative treatment the ALJ may
18   discount his testimony about the severity of the condition. Tommasetti v. Astrue, 533 F.3d
19   1035, 1039–40 (9th Cir. 2008) (citing Parra v. Astrue, 481 F.3d 742, 750–51 (9th Cir.
20   2007) and Meanel v. Apfel, 172 F.3d 1111, 1114 (9th Cir. 1999)).
21          As mentioned above, the ALJ cited medical records showing treatment for
22   Petitioner’s migraines helped with pain and frequency. (R. at 933, 1008–11, 1052). The
23   specific treatments were as follows: nasal spray (R. at 933, 1052); Imitrex tablets (R. at
24   1052); and Emgality. (R. at 1052). The Court finds the ALJ did not err when he found these
25   effective, conservative treatments did not corroborate Petitioner’s allegations of
26   debilitating migraines.
27          3. Physician observations and treatment notes
28          Petitioner argues that the ALJ improperly relied on treatment notes from his treating


                                                  6
       Case 2:20-cv-01399-SPL Document 35 Filed 08/13/21 Page 7 of 9




 1   providers that stated he “appeared ‘physically fit’” and was not in “acute distress” at his
 2   appointments. (Doc. 24 at 19–20). The ALJ provided cites to several instances in which
 3   Petitioner’s medical providers noted he appeared to be feeling fine overall. (R. at 26, 537–
 4   93, 823–75, 885, 956–61, 1015–20, 1040–42, 1048–51). The ALJ’s summary of
 5   contradicting evidence in the record is sufficient to find Plaintiff’s subjective testimony
 6   incredible. See, e.g., Belcher v. Berryhill, 707 F. App’x 439 (9th Cir. 2017). The ALJ did
 7   not err on this point.
 8          4. Petitioner’s daily activities
 9          “Engaging in daily activities that are incompatible with the severity of symptoms
10   alleged can support an adverse credibility determination.” Ghanim v. Colvin, 763 F.3d 1154,
11   1165 (9th Cir. 2014). “While a claimant need not vegetate in a dark room in order to be
12   eligible for benefits, the ALJ may discredit a claimant’s testimony when the claimant reports
13   participation in everyday activities indicating capacities that are transferable to a work
14   setting[.]” Parsons v. Colvin, 111 F. Supp. 3d 1009, 1018 (D. Ariz. 2015) (internal quotation
15   omitted). “[T]he ALJ may discredit the claimant’s allegations upon making specific findings
16   relating to those activities.” Burch, 400 F.3d at 681.
17          The ALJ discredited Petitioner’s testimony due to his daily activities. (R. at 26). He
18   lives alone, cares for his own personal hygiene and grooming needs, prepares simple meals,
19   cares for his dog, performs household chores, drives, goes out alone, shops, pays bills and
20   manages finances, watches television, checks email, talks with family and friends on the
21   phone and via text message, and eats at restaurants. (R. at 26).
22          “‘Even” when daily ‘activities suggest some difficulty functioning, they may be
23   grounds for discrediting the claimant’s testimony to the extent that they contradict claims of
24   a totally debilitating impairment.’” Morris v. Berryhill, 358 F. Supp. 3d 875, 885 (D. Ariz.
25   2019) (quoting Molina v. Astrue, 674 F.3d 1104 (9th Cir. 2012) (superseded by regulation
26   on other grounds)). The Court finds the ALJ did not err when he discredited Petitioner’s
27   testimony due in part to his daily activities, which suggest a high level of functioning
28   independently.


                                                    7
       Case 2:20-cv-01399-SPL Document 35 Filed 08/13/21 Page 8 of 9




 1          B. Physician opinions
 2          At issue are the opinions of the treating primary care physician and treating
 3   neurologist. The ALJ rejected the opinions of treating primary care physician Dr. Bhuyan
 4   and treating neurologist Dr. Pansing. (R. at 27–28). Treating physician’s opinions are
 5   normally given “controlling weight,” but they are not entitled controlling weight if the
 6   opinion is not “well-supported” or inconsistent with other substantial evidence in the
 7   record. Orn v. Astrue, 495 F.3d 625, 631 (9th Cir. 2007) (citing 20 C.F.R. § 404.1527). If
 8   the treating physician’s opinions are not entitled controlling weight, the Administration
 9   considers specific factors in determining the weight it will be given, including “length of
10   the treatment relationship and the frequency of examination” by the treating physician; the
11   “nature and extent of the treatment relationship” between the patient and the treating
12   physician; the supportability of the opinion (whether there are lab findings or other medical
13   signs); consistency with the record; and whether the treating physician specializes in the
14   area at issue. § 404.1527(c).
15                     i. Primary care physician Dr. Bhuyan
16          The ALJ discounted Dr. Bhuyan’s opinion because the records from her office were
17   inconsistent with her final opinion and because she did not treat Petitioner for HIV and
18   migraines but opined on them. (R. at 27–28). The ALJ also found Petitioner’s abilities
19   were greater than those found by Dr. Bhuyan and that Dr. Bhuyan “failed to provide an
20   explanation of the evidence relied upon” in forming her opinion. (R. at 28).
21          In reviewing Dr. Bhuyan’s notes, the Court finds they could be interpreted to
22   support or contradict her findings that Petitioner could not sustain full-time employment.
23   (R. at 27, 659–62, 665–78, 896–97, 931–32, 1003–05, 1025–39). It is clear Petitioner
24   suffers from migraine headaches, but the degree to which they are disabling is questionable.
25   “Where evidence is susceptible to more than one rational interpretation, the ALJ’s decision
26   should be upheld.” Trevizo, 871 F.3d at 674–75 (quoting Burch, 400 F.3d at 679).
27          In reviewing Petitioner’s activities, it appears to the Court his admitted abilities are
28   about on-par with Dr. Bhuyan’s assessment, however, the ALJ’s error as to this point is


                                                   8
       Case 2:20-cv-01399-SPL Document 35 Filed 08/13/21 Page 9 of 9




 1   harmless because there are other legitimate reasons for rejecting Dr. Bhuyan’s opinion.
 2                     ii. Neurologist Dr. Pansing
 3            The ALJ discounted the treating neurologist’s opinion because it was “inconsistent
 4   with her own treating record” and she did not address the inconsistency. (R. at 28). The
 5   ALJ stated the neurologist based her opinion more on Petitioner’s subjective allegations
 6   than on the record. (R. at 28). In reviewing Dr. Pansing’s notes, the Court finds they could
 7   be interpreted to support or contradict her findings. She notes Petitioner has frequent
 8   migraines but also notes improvement with medication. (R. at 933, 1052). As stated, when
 9   the evidence may be interpreted in more than one way, the Court must uphold the ALJ’s
10   decision. See Trevizo, 871 F.3d at 674–75 (quoting Burch, 400 F.3d at 679). Therefore, the
11   ALJ did not err when he rejected Dr. Pansing’s opinion.
12      IV.      CONCLUSION
13            Because the Court finds the ALJ’s rejection of Petitioner’s testimony was
14   accompanied by specific, clear, and convincing reasons supported by substantial evidence,
15   and the physician opinions were inconsistent with other substantial evidence in the record,
16   there can be no finding of legal error by the ALJ.
17            Therefore,
18            IT IS ORDERED that the final decision of the Commissioner of Social Security is
19   affirmed.
20            IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment
21   accordingly and terminate this action.
22            Dated this 13th day of August, 2021.
23
24                                                       Honorable Steven P. Logan
                                                         United States District Judge
25
26
27
28

                                                     9
